Title: From George Washington to Thomas, Lord Fairfax, 4 February 1773
From: Washington, George
To: Fairfax of Cameron, Thomas Fairfax, sixth baron



My Lord,
Mount Vernor 4th Feby 1773.

I have just been informed of Isaac Larews having enter’d in your Lordship’s Office, a Tract of Land survey’d for my deceas’d Brother, Lawrence, in the name of Richd Sanford, twenty odd years ago. The circumstances attending which, to the best of my recollection, will be found upon enquiry, to stand thus. This Land being survey’d just before the Death of my Brother, a Patent never issued for it; but the quantity appearing in the List of his other Lands in Frederick County, devised to my younger brothers; they proceeded to a division by that List, & this tract among others, falling to the share of the youngest of them, was always thought to lay differently from what it does, & has had the Quit-rents arising on it (as I have been told) regularly paid, ever since the division took place; at the time of which, I well remember it was thought wonderful what had become of the Patent, & your Lordship’s Office in vain searched for it, nor was it till of late known, that the missing Land was the Tract surveyed in the name of Richard Sanford, but conceived to be in the possession of Mr Chas Dick under purchase from Robt Worthington, who it was groundlessly conjectur’d, when the Land could not be found, had taken some advantage of my Brother’s death, & his own neglect in not passing Deeds, to sell it a second time, to Mr Dick. In short, various were the conjectures but nothing certain cou’d be hit upon, to accot for the loosing of the Land. Upon discovery, however, of the mistake, application was made to your Lordship for a Patent, & I believe the issuing of it was postponed on accot of Mr Sanford, as the Survey was made in his name, & who I am well satisfied, tho’ I have never spoke to him on the occasion, has not the most distant thought of getting it.

I am no ways interested My Lord, nor can I be affected by the Grant either to one or the other, but as I am persuaded that your Lordship wou’d not wish under this state of the case, which I have not intentionally exagerated, grant the Land to Larew, without givg the other Claimants an opportunity of being hear’d—I thought it an act of Justice, as well as brotherly Kindness to apprize your Lordship of the circumstances, which will apologize, I hope, for my giving your Lordship the trouble of receiving this letter, being with the greatest respect Your Lordships Most Obt humble Servt

G: Washington

